Citation Nr: 0018880	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his VA Form 9 dated in April 1999 submitted to the Board, 
the veteran raised the issue of entitlement to a total 
disability evaluation based on individual unemployability.  
This issue has not been adjudicated.  This is referred to the 
RO for appropriate action.


REMAND

A veteran's assertion that the disability has worsened serves 
to render the claim for increase well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In the instant case the 
veteran is technically not seeking an increased rating, since 
his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); Fenderson v. West, 12 Vet. App. 
119 (1999).  Accordingly, the veteran's claim is well 
grounded.

In statements dated in February 1998 and March 1999, 
Counselors at a Vet Center, summarized the veteran's 
psychiatric treatment since October 1996.  Records of this 
treatment have not been associated with the claims folder.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that as part 
of its duty to assist with the development of well-grounded 
claims, VA has a duty to obtain records of treatment reported 
by medical professionals.  Massey v. Brown, 7 Vet. App. 204 
(1994).

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The Board further notes that the May 1999 examiner instructed 
the veteran to seek immediate treatment for his psychiatric 
disability at the emergency care unit of a VA hospital, and 
reported that the veteran had agreed to be treated there.  
Records of such treatment are not part of the claims folder.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should seek to obtain the 
names and addresses of all medical care 
providers who have treated the veteran 
for his psychiatric disorder since 
October 1996.  After securing the 
necessary releases, the RO should obtain 
these records, including all records of 
the veteran's treatment at the Vet Center 
and other VA facilities.  

2.  If additional records are obtained 
the RO should afford the veteran an 
examination in order to evaluate his 
service-connected PTSD.  If it determines 
that an examination is necessary, it 
should so inform the veteran and his 
representative.  The veteran should be 
accorded the provisions of 38 C.F.R. § 
3.655 (1999).

The examiner should review the claims 
folder before the examination.  The 
examiner should report the veteran's 
Global Assessment of Function (GAF), and 
comment on the severity of the veteran's 
service connected PTSD, including its 
impact on his ability to maintain 
employment as opposed to any non-service 
connected condition.  The examiner should 
report whether the service connected 
disability is manifested by gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
himself or others; intermittent inability 
to perform activities of daily living; 
disorientation; or memory loss for names 
of close relatives, his own occupation, 
or his name.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should ensure that the 
requested development requested above, 
has been completed in full.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




